SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-37399 KEARNY FINANCIAL CORP. (Exact name of registrant as specified in its charter) Maryland 30-0870244 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 120 Passaic Ave., Fairfield, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 973-244-4500 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨ Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: November 6, 2015. $0.01 par value common stock — 93,528,092 shares outstanding KEARNY FINANCIAL CORP. AND SUBSIDIARIES INDEX Page Number PART I—FINANCIAL INFORMATION Item1: Financial Statements Consolidated Statements of Financial Condition at September 30, 2015 and June 30, 2015 (Unaudited) 1 Consolidated Statements of Income for the Three Months Ended September 30, 2015 and September 30, 2014 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Three Months Ended September 30, 2015 and September 30, 2014 (Unaudited) 4 Consolidated Statements of Changes in Stockholders’ Equity for the Three Months Ended September 30, 2015 and September 30, 2014 (Unaudited) 5 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2015 and September 30, 2014 (Unaudited) 7 Notes to Consolidated Financial Statements (Unaudited) 9 Item2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 60 Item3: Quantitative and Qualitative Disclosure About Market Risk 76 Item4: Controls and Procedures 82 PART II—OTHER INFORMATION Item1: Legal Proceedings 83 Item1A: Risk Factors 83 Item2: Unregistered Sales of Equity Securities and Use of Proceeds 83 Item3: Defaults Upon Senior Securities 83 Item4: Mine Safety Disclosures 83 Item5: Other Information 83 SIGNATURES 86 KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (In Thousands, Except Share and Per Share Data) September 30, June 30, (Unaudited) Assets Cash and amounts due from depository institutions $ $ Interest-bearing deposits in other banks Cash and cash equivalents Debt securities available for sale (amortized cost $422,789 and $422,903) Mortgage-backed securities available for sale (amortized cost $324,589 and $344,523) Securities available for sale Debt securities held to maturity (fair value $228,757 and $218,366) Mortgage-backed securities held to maturity (fair value $436,762 and $445,501) Securities held to maturity Loans receivable, including unamortized yield adjustments of $2,580 and $316 Less allowance for loan losses ) ) Net loans receivable Premises and equipment Federal Home Loan Bank of New York ("FHLB") stock Accrued interest receivable Goodwill Bank owned life insurance Deferred income tax assets, net Other assets Total Assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits: Non-interest-bearing $ $ Interest-bearing Total deposits Borrowings Advance payments by borrowers for taxes Other liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value, 100,000,000 shares authorized; none issued and outstanding - - Common stock, $0.01 par value; 800,000,000 shares authorized; 93,528,092 shares issued and outstanding Paid-in capital Retained earnings Unearned employee stock ownership plan shares; 3,913,601 shares and 3,963,776 shares, respectively ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to unaudited consolidated financial statements - 1 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (In Thousands, Except Per Share Data) (Unaudited) Three Months Ended September 30, Interest Income Loans $ $ Mortgage-backed securities Debt securities: Taxable Tax-exempt Other interest-earning assets Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income Fees and service charges Gain on sale of loans 72 - Loss on sale and write down of real estate owned - ) Income from bank owned life insurance Electronic banking fees and charges Miscellaneous 72 96 Total Non-Interest Income Non-Interest Expense Salaries and employee benefits Net occupancy expense of premises Equipment and systems Advertising and marketing Federal deposit insurance premium Directors' compensation Miscellaneous Total Non-Interest Expense Income before Income Taxes Income taxes Net Income $ $ See notes to unaudited consolidated financial statements. - 2 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Continued) (In Thousands, Except Per Share Data) (Unaudited) Three Months Ended September 30, Net Income per Common Share (EPS) Basic $ $ Diluted $ $ Weighted Average Number of Common Shares Outstanding Basic Diluted Dividends Declared Per Common Share $ $ - See notes to unaudited consolidated financial statements. - 3 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (In Thousands, Unaudited) Three Months Ended September 30, Net Income $ $ Other Comprehensive Loss: Net unrealized loss on securities available for sale, net of deferred income tax benefit of: 2015 $(768); 2014 $(1,041) ) ) Net (loss) gain on securities transferred from available for sale to held to maturity, net of deferred income tax (benefit) expense of: 2015 $(13); 2014 $0 ) 2 Fair value adjustments on derivatives, net of deferred income tax (benefit) expense of: 2015 $(3,060); 2014 $1,189 ) Benefit plan adjustments, net ofdeferred income tax benefit of: 2015 $(366); 2014 $(140) ) ) Total Other Comprehensive Loss ) ) Total Comprehensive (Loss) Income $ ) $ See notes to unaudited consolidated financial statements. - 4 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY Three Months Ended September 30, 2014 (In Thousands, Unaudited) Common Stock Paid-In Retained Unearned ESOP Treasury Accumulated Other Comprehensive Shares Amount Capital Earnings Shares Stock Loss Total Balance - June 30, 2014 $ ) $ ) $ ) $ Net income - Other comprehensive income, net of income tax - ) ) ESOP shares committed to be released (50 shares) - Stock option expense - - 50 - 50 Treasury stock reissued for stock option exercises - Restricted stock plan shares earned (10 shares) - - 82 - 82 Settlement of stock options with cash in lieu of shares - - ) - ) Balance - September 30, 2014 $ ) $ ) $ ) $ See notes to unaudited consolidated financial statements. - 5 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY Three Months Ended September 30, 2015 (In Thousands, Unaudited) Common Stock Paid-In Retained Unearned ESOP Accumulated Other Comprehensive Shares Amount Capital Earnings Shares Loss Total Balance - June 30, 2015 $ ) $ ) $ Net income - Other comprehensive loss, net of income tax benefit - ) ) ESOP shares committed to be released (50 shares) - - 87 - - Stock option expense - - 53 - - - 53 Restricted stock plan shares earned (9 shares) - - 81 - - - 81 Cash dividend declared ($0.02 per common share) - - - ) - - ) Balance - September 30, 2015 $ ) $ ) $ See notes to unaudited consolidated financial statements. - 6 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands, Unaudited) Three Months Ended September 30, Cash Flows from Operating Activities: Net income $ $ Adjustment to reconcile net income to net cash provided by operating activities: Depreciation and amortization of premises and equipment Net amortization of premiums, discounts and loan fees and costs Deferred income taxes ) Amortization of intangible assets 43 28 Amortization of benefit plans’ unrecognized net (gain) loss ) 20 Provision for loan losses Loss on write-down and sales of real estate owned - Realized gain on sale of loans ) - Proceeds from sale of loans - Realized gain on disposition of premises and equipment ) ) Increase in cash surrender value of bank owned life insurance ) ) ESOP, stock option plan and restricted stock plan expenses Increase in interest receivable ) ) Increase in other assets ) ) Increase in interest payable 92 54 Increase in other liabilities Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Purchase of debt securities available for sale - ) Proceeds from repayments of debt securities available for sale 43 Principal repayments on mortgage-backed securities available for sale Purchase of debt securities held to maturity ) ) Proceeds from repayments of debt securities held to maturity Purchases of mortgage-backed securities held to maturity - ) Principal repayments on mortgage-backed securities held to maturity Purchase of loans ) ) Net increase in loans receivable ) ) Proceeds from sale of real estate owned - 17 Additions to premises and equipment ) ) Proceeds from cash settlement of premises and equipment 14 44 Purchase of FHLB stock ) ) Redemption of FHLB stock Net Cash Used in Investing Activities $ ) $ ) See notes to unaudited consolidated financial statements. - 7 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (In Thousands, Unaudited) Three Months Ended September 30, Cash Flows from Financing Activities: Net decrease in deposits $ ) $ ) Repayment of term FHLB advances ) ) Proceeds from term FHLB advances Net change in overnight borrowings - ) Increase (decrease) in other short-term borrowings ) Increase (decrease) in advance payments by borrowers for taxes ) Issuance of common stock of Kearny Financial Corp. from treasury - Cash dividends paid ) - Payment of cash for exercise of stock options - ) Net Cash Provided by Financing Activities Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents - Beginning Cash and Cash Equivalents - Ending $ $ Supplemental Disclosures of Cash Flows Information: Cash paid during the year for: Income taxes, net of refunds $ $ Interest $ $ Non-cash investing and financing activities: Acquisition of real estate owned in settlement of loans $ $ See notes to unaudited consolidated financial statements. - 8 - KEARNY FINANCIAL CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. PRINCIPLES OF CONSOLIDATION The unaudited consolidated financial statements include the accounts of Kearny Financial Corp. (the “Company”), its wholly-owned subsidiary, Kearny Bank (the “Bank”) and the Bank’s wholly-owned subsidiaries, CJB Investment Corp. and KFS Financial Services, Inc. and its wholly-owned subsidiary, KFS Insurance Services, Inc. The Company conducts its business principally through the Bank. Management prepared the unaudited consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”), including the elimination of all significant inter-company accounts and transactions during consolidation. 2. BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements were prepared in accordance with instructions for Form 10-Q and Regulation S-X and do not include information or footnotes necessary for a complete presentation of financial condition, income, comprehensive income, changes in stockholders’ equity and cash flows in conformity with GAAP. However, in the opinion of management, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the unaudited consolidated financial statements have been included. The results of operations for the three- month period ended September 30, 2015, are not necessarily indicative of the results that may be expected for the entire fiscal year or any other period. The data in the consolidated statement of financial condition for June30, 2015 was derived from the Company’s 2015 annual report on Form 10-K. That data, along with the interim unaudited financial information presented in the consolidated statements of financial condition, income, comprehensive income, changes in stockholders’ equity and cash flows should be read in conjunction with the audited consolidated financial statements, including the notes thereto, included in the Company’s 2015 annual report on Form 10-K. 3. NET INCOME PER COMMON SHARE (“EPS”) Basic EPS is based on the weighted average number of common shares actually outstanding including restricted stock awards adjusted for Employee Stock Ownership Plan (“ESOP”) shares not yet committed to be released. Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock, such as outstanding stock options, were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company. Diluted EPS is calculated by adjusting the weighted average number of shares of common stock outstanding to include the effect of contracts or securities exercisable or which could be converted into common stock, if dilutive, using the treasury stock method. Shares issued and reacquired during any period are weighted for the portion of the period they were outstanding. The following is a reconciliation of the numerators and denominators of the basic and diluted earnings per share computations: Three Months Ended September 30, 2015 Income (Numerator) Shares (Denominator) Per Share Amount (In Thousands, Except Per Share Data) Net income $ Basic earnings per share, income available to common stockholders $ $ Effect of dilutive securities: Stock options - 29 $ $ - 9 - Three Months Ended September 30, 2014 Income (Numerator) Shares (Denominator) Per Share Amount (In Thousands, Except Per Share Data) Net income $ Basic earnings per share, income available to common stockholders $ $ Effect of dilutive securities: Stock options - $ $ During the three months ended September 30, 2015, the average number of options which were considered anti-dilutive totaled approximately 276,080. During the three ended September 30, 2014, the average number of options which were considered anti-dilutive totaled approximately 255,374. 4. SUBSEQUENT EVENTS The Company has evaluated events and transactions occurring subsequent to the statement of financial condition date of September 30, 2015, for items that should potentially be recognized or disclosed in these consolidated financial statements.The evaluation was conducted through the date this document was filed. 5. PLAN OF CONVERSION AND STOCK OFFERING On September 4, 2014, the Boards of Directors of Kearny MHC, our prior holding company (also named Kearny Financial Corp.) and the Bank adopted a Plan of Conversion and Reorganization (the “Plan”). Pursuant to the Plan, Kearny MHC would convert from the mutual holding company form of organization to the fully public form. Kearny MHC would be merged into the prior holding company, and Kearny MHC would no longer exist. The prior holding company would then merge into a new Maryland corporation, also named Kearny Financial Corp., which would become the holding company for the Bank.
